Citation Nr: 9901463	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bunionectomy of 
the right foot, with hallux valgus, degenerative changes and 
calluses, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bunionectomy of 
the left foot, with hallux valgus, degenerative changes and 
calluses, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of August 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for bilateral 
calluses and assigned a noncompensable evaluation thereto.  
In October 1997, the RO increased the evaluation to 10 
percent for each foot.  The veteran continued to express 
dissatisfaction with the evaluation.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that her bilateral foot disability is 
more severe than currently evaluated.  She contends that she 
has problems walking, or standing for prolonged periods of 
time.  

Service medical records reveal that the veteran was referred 
to podiatry for persistent foot problems, including plantar 
warts and, calluses and pes planus in September 1990.  She 
underwent bunionectomies in April 1991 and February 1992, as 
reported in the separation examination in April 1993.  

The report from a May 1997 VA examination revealed a history 
of inservice foot problems and bunionectomy procedures.  
Currently, she was noted to not use crutches, canes or other 
assistive devices in ambulation.  She was noted to be working 
at a sit down position, with her job not impaired by her 
medical condition.  She was not able to wear high heels due 
to discomfort from calluses.  She reported the pain as worse 
on prolonged standing or walking and indicated soaking the 
feet helped.  She gave a history of having been given inserts 
which she does not use.  She was noted not to be under care 
of a podiatrist, nor did she take medication.  Upon physical 
examination, there were calluses on both feet in the plantar 
surface of the anterior aspect of each foot.  The calluses 
were in the same location on each foot, and were very hard 
and approximately 1.5 cm in diameter.  A surgical scar was 
also visible on the dorsum of the right great toe.  They were 
not tender, not erythematous, and there were no open sores.  
Otherwise there was no joint deformity and she had full range 
of motion of her toes and feet.  The diagnosis rendered was 
bilateral calluses of both feet.

X-rays conducted in August 1997 revealed impressions of the 
right foot showing status post bunionectomy, mild 
degenerative disease of the first metatarsophalangeal joint, 
apparent partial resection of the base of the middle phalanx 
of the fourth toe and spurring of the calcaneus.  X rays of 
the left foot revealed moderate hallux valgus, mild 
degenerative disease of the first metatarsophalangeal joint, 
question of old healed fracture of the distal left metatarsal 
and spur of the ventral left calcaneus.

By rating decision of August 1997, the RO granted service 
connection service for bilateral calluses and assigned 
noncompensable evaluation thereto, under Diagnostic Code (DC) 
5276.  The RO increased its evaluation to 10 percent for each 
foot, for bunionectomy of left and right foot, with hallux 
valgus, and degenerative changes, in October 1997.

VA clinical records reveal treatment for foot problems 
throughout 1997.  In November 1997, a VA physician wrote a 
disability certificate indicating that the veteran had been 
out of work for the past week and a half due to painful feet 
and that she should remained at home for 2 to 3 months.  In 
December 1997 she was seen for painful calluses, which were 
debrided.  She was also prescribed urea.  

At a Travel Board hearing held in August 1998, the veteran 
testified that she received treatment at the VA medical 
center about every two months for her feet.  She further 
testified that she was recently evaluated for possible 
orthopedic shoes but was denied due to financial problems.  
She testified that she has been given inserts.

Upon review of the evidence, the Board finds that additional 
development is warranted.  Specifically, the veteran 
submitted VA treatment records from November through December 
1997, which include treatment entries for foot problems, 
including painful calluses subsequent to the May 1997 VA 
examination that had revealed the calluses to not be tender 
at the time.  She also was noted to be taking medication by 
November 1997, contrary to the findings of the May 1997 VA 
examination.  On the occasion of the aforementioned hearing, 
the veteran also alleged additional ongoing treatment for 
foot problems described by her as more severe than the 
findings noted on the May 1997 VA examination.  These 
additional records do not appear to be associated with the 
claims file and an attempt should be made by the RO to 
obtained the records.  

The United States Court of Veterans Appeals (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for her 
service-connected bilateral foot 
disorder, not already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the severity of her service-
connected bilateral foot disorder.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints.  The examiner should 
specifically delineate any pathology 
found.  The examiner should present all 
findings and opinions and the reasons 
therefor, in a clear, comprehensive and 
legible manner on the examination report.

3. When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  The RO should also 
evaluate the veterans bilateral foot 
disability under 38 C.F.R. § 4.71a (1998) 
and all applicable Diagnostic Codes, in 
addition to 5276 for pes planus, if 
indicated.  This review should include 
considerations of the provisions of  
38 C.F.R. §§ 4.40 and 4.45 (1998) as well 
as all information added to the file 
since the last supplemental statement of 
the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
